Fourth Court of Appeals
                                            San Antonio, Texas
                                                   December 23, 2015

                                                   No. 04-15-00058-CR


                                               Cynthia Torres LEAL,
                                                     Appellant

                                                        v.
                                                    The State of
                                               The STATE of Texas,
                                                     Appellee

                           From the 81st Judicial District Court, Frio County, Texas
                                     Trial Court No. 12-08-00087-CRF
                                 Honorable Donna S. Rayes, Judge Presiding

                                                       ORDER
              The State’s Motion for Extension of Time to File Brief has this date been received and
      filed in the above styled and numbered cause. Extension of time to file the State’s brief is this
      date GRANTED. Time is extended to January 22, 2016.

                                                                PER CURIAM
      ATTESTED TO:          ____________________________
                            KEITH E. HOTTLE
                            CLERK OF COURT




cc:              Justin A. Fischer                                Marc S. Ledet
                 Law Office of Justin A. Fischer                  Assistant District Attorney
                 8000 IH-10W, Ste. 1500                           81st/218th Judicial District Of Texas
                 San Antonio, TX 78230                            1327 3rd Street
                                                                  Floresville, TX 78026